Exhibit 10.1
(DRESSER-RAND LOGO) [y78464y7846400.gif]
West8 Tower
10205 Westheimer, Suite 1000
Houston, TX 77042
Phone: 713-973-5377
Fax: 713-973-5323
Vincent R. Volpe Jr.
President & CEO
May 12, 2009
James A. Garman
3918 Hamilton Avenue
Fort Worth, Texas 76107
Dear Jim,
Thank you very much for taking the time to interview with Dresser-Rand. We are
impressed with your qualifications and accomplishments and would like to extend
to you an offer of employment for the position of Vice President and Chief
Administrative Officer reporting to me. This position will be based in our
Corporate Headquarters location in Houston, Texas. If you accept this offer, we
would anticipate your employment start date to be on or around June 8, 2009. The
components of your total compensation package include:

  •   An annualized base salary of $275,000, which will be paid on a biweekly
basis.     •   Participation in Dresser-Rand’s annual incentive program (AIM),
with a target payout level of 50% of your annual base salary. For 2009, you will
be eligible to receive a pro-rated portion of this incentive based on your full
months of service during the year. A copy of your 2009 AIM program summary and
your individualized plan targets are attached for your review.     •   You will
also participate in the Dresser-Rand Long Term Incentive (LTI) program. You will
receive a 2009 grant valued at $358,000. Our 2009 LTI program is composed of
stock options and restricted stock both which vest on a pro-rata basis over a
4-year period. Dresser-Rand has adopted four fixed dates on which we grant
equity each year. You will receive your 2009 grant on the first fixed grant date
following your start date with Dresser-Rand. We expect this date to be August,
17, 2009     •   You are eligible to participate in the Company’s Non-Qualified
Retirement Plan. You will have an opportunity to enroll each June (for bonus
deferrals) and December (for base pay deferrals) for the following year. This
Plan affords you an opportunity to receive up to 10% of eligible compensation as
a Company Matching contribution each pay period. Please see the attached summary
for more information.     •   Eligibility for benefits under Dresser-Rand’s
standard Red relocation policy. A copy of this policy is attached. Please note
the repayment provisions if your employment should end with Dresser-Rand within
24 months.     •   Immediate eligibility for Dresser-Rand’s vacation and holiday
programs and immediate participation in the Company’s Retirement Savings Plan
(RSP) upon hire. You will eligible for 3 weeks of vacation per year, earned
monthly. This annual amount will be prorated your first year. The RSP affords
you an opportunity to receive up to 7% of your eligible compensation as a
Company contribution to your account each pay period.     •   Eligibility for
our health, life and income protection benefit programs on the first day of the
month following your start date. All programs, employees benefits and otherwise,
are

 



--------------------------------------------------------------------------------



 



(DRESSER-RAND LOGO) [y78464y7846400.gif]   Page 2

      subject to program guidelines, summary plan descriptions, and plan
documents, as appropriate. Information on the Dresser-Rand benefits is available
at www.dresser-rand.com/benefits.

Please note that all components of your total compensation package, including
eligibility, benefits, features and administrative components are subject to
change. No plan or program contained within this offer should be viewed as a
contract or entitlement.
This offer of employment is contingent satisfactory provision or completion of
the following:

  •   Necessary documentation to ensure our compliance with the Immigration
Reform and Control Act of 1986.     •   Your written acceptance of the terms
contained within certain Dresser-Rand policies and agreements such as Code of
Conduct and Employment Agreement Related to Intellectual Property.     •   Your
continuing agreement to receive your salary and expense reimbursement payments
via direct deposit (direct deposit authorization form included)     •   Drug
screen.     •   Background check.

Please confirm your acceptance of this offer by signing this letter and
returning a full signed copy along with the Direct Deposit form and Employee
Information Sheet to Reed Zimmer (Rzimmer@Dresser-Rand.com) within 5 business
days. Reed can also be reached at 713-346-2270. This offer of employment may be
rescinded if you fail to timely satisfy any of the above listed contingencies.
If you have any questions regarding this offer, please contact me at
713-973-5377.
We are excited about your decision to join Dresser-Rand and we look forward to
you being a member of our team.
Sincerely,
/s/ Vincent R. Volpe Jr.
Vincent R. Volpe Jr.
President and CEO

cc:   Amber Macksey
Reed Zimmer

I accept Dresser-Rand’s offer of employment and with an effective date of
     6-15-09     .

             
Signature:
  /s/ James A. Garman   Date:   5-26-09
 
           

Attachments:   2009 AIM Program Summary
2009 AIM Program Targets
2009 Non Qualified Summary
Red Relocation Policy
Direct Deposit Form
Employee Information Sheet

 